Citation Nr: 0425354	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an acquired psychiatric disorder.

2.  Entitlement to an initial schedular rating greater than 
20 percent for postoperative residuals of left knee injury, 
including arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran submitted a statement in August 2002 wherein he 
noted that a July 2002 rating decision that established 
service connection for his left knee disability did not 
compensate him for his out of pocket medical expenses for his 
doctor's visits, surgery, crutches and other items.  His 
representative submitted a statement in August 2002 which 
indicates that the veteran was advised, by copy of the 
statement, that he needed to submit his claim for 
reimbursement to the local VA medical center (VAMC).

The Board construes the veteran's August 2002 submission as a 
claim for reimbursement of medical expenses.  The claim has 
not been developed or certified on appeal.  Accordingly it is 
referred to the RO for referral to the appropriate VAMC.


REMAND

The veteran served on active duty with the United States Air 
Force from October 1976 to October 1980.  His service medical 
records (SMRs) show that a physician saw him in March 1979 
for a "nerve problem."  The veteran complained of being 
very edgy and nervous for two days.  He denied problems at 
his job and denied any drug intake.  It was noted that his 
wife was due to deliver a baby at any time.  The impression 
was situation adjustment reaction.  The veteran was 
prescribed Mellaril and was to be seen again in 10 days.  A 
May 1979 entry noted that the veteran was seen for 
certification of human reliability that was completed that 
date.  It was signed by a psychiatric social worker.  The 
veteran was seen again regarding his nerves in April 1979.  
The veteran felt a little better after using his medications 
but was still depressed and confused because of his family 
situation, financial position and standing orders for a 
transfer overseas.  The impression was situational 
maladjustment reaction - depression.  The physician 
recommended that the veteran see the psychiatric social 
worker in the mental health clinic.

The veteran was seen on three occasions in the mental health 
clinic in April 1979.  The record entries provide no details 
on the visits.  The veteran was not given a separation 
physical examination as he waived the examination in July 
1980.

The veteran originally submitted a claim for service 
connection for nervous trauma in July 1981.  He said he was 
treated in service in March 1979.  He listed treatment from a 
J. M. Hansen, M.D., from January 1981 to March 1981.  

The veteran submitted a statement from Dr. Hansen dated in 
June 1981.  Dr. Hansen said he saw the veteran in March 1981 
for evaluation of fatigue of four to five months duration.  
He said that the veteran's difficulty stemmed primarily from 
his job stress.  He had been placed in a supervisory position 
that he was unable to handle.  This caused him numerous 
psychophysiological problems.  As the veteran was unable to 
transfer to a non-supervisory position, he terminated his 
employment.  Dr. Hansen said the termination was for medical 
reasons.

The next evidence of treatment related to a psychiatric 
condition is contained in records from Comprehensive Mental 
Health Services, Inc. (CMHS), for the period from March 1992 
to September 1995.  The veteran was treated for complaints 
associated with his job with the United States Postal 
Service.  He was having difficulties in coping at work.  The 
veteran was noted to be paranoid to a degree, and feeling 
that his supervisors continued to watch him and wanted to 
affect his mental health so that he would quit.  He received 
several Axis I diagnoses during his course of treatment.  He 
was on a regimen of psychotropic medications during the 
period of treatment.

The veteran's ex-spouse submitted a statement in August 2002 
wherein she detailed the veteran's problems in service, and 
after.  She said that he became very paranoid in service.  He 
became suspicious that people were trying to undermine his 
abilities.  She said he began to think he was being 
overlooked for commendations and that others were getting 
credit for his work.  She said that this went on for a period 
of time and then affected their marriage where he had the 
same type of suspicions.  She related an incident in service 
where she had to go to the base commander's house to get him 
to come to her house to calm the veteran down.  She said that 
as the years passed, his state of mind worsened.  Ultimately, 
they divorced in 1995.  

The veteran submitted a statement that he continued to 
experience emotional problems after service.  He said that he 
wet the bed for months after his discharge.  He quit his job 
as a supervisor because he could not deal with employees that 
worked for him.  He later developed panic attacks when 
working for the Postal Service.  He said he had been 
continually taking medications for treatment over the years.  

He testified in November 2003 that he was being treated by VA 
for his psychiatric complaints.  VA treatment records 
associated with the claims file for September 2003 to 
November 2003 do show several outpatient entries where the 
veteran was prescribed medications for his anxiety.  

The Board also notes that the veteran has referred to being 
treated by a number of private physicians but was unable to 
obtain their records or did not know if any records existed.  
Specifically, in regard to the veteran's psychiatric issue, 
the CMHS records reported that the veteran was referred for 
treatment by his private physician, a Dr. Stibbins.  The 
veteran has not identified him as one of the physicians that 
may have pertinent records.  However, as Dr. Stibbins was 
aware of the veteran's psychiatric problems and referred him 
for treatment, his records should be obtained if possible and 
associated with the claims file.

The veteran also mentioned two physicians in a January 2002 
statement.  He said that he had been seen by a Dr. Koss of 
Muncie, Indiana, and an allergist, Dr. Horton, of 
Indianapolis.  A check of the American Medical Association 
website lists a Dr. J. A. Koss in Muncie, and an allergist, 
Dr. D. J. Horton in Indianapolis.  (A Dr. Stibbins in Muncie 
is also listed).  The veteran should be contacted and 
requested to provide the appropriate authorization for the RO 
to obtain any outstanding treatment records or he can obtain 
them and submit them on his own if those are the same 
physicians he referred to.  

In reviewing the evidence of record, the Board finds that a 
VA examination is also required to assess the veteran's 
current psychiatric status, to determine if there is a 
current disorder and if that disorder is related to the 
veteran's military service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) 

In regard to the veteran's service-connected left knee 
disability, the veteran's claim for a higher evaluation is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award from July 2002.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was last examined by VA in May 2002.  At that 
time he had a full range of motion, but there was no 
assessment of whether the veteran had any residual 
instability of the knee.  The veteran has continued to 
complain of constant pain in his left knee and testified in 
November 2003 that he has experienced atrophy in his left leg 
muscles because of not being able to use his left leg due to 
pain.  He also said that he experienced instability in his 
left knee.  A new examination is required in order to assess 
the veteran's current status, including all functional 
impairments.

Finally, the veteran submitted his current claim in July 
2001.  He included information regarding his income and net 
worth status.  The RO made an administrative determination in 
October 2001 that denied entitlement to nonservice-connected 
disability pension benefits.  The RO noted that the veteran 
did not have qualifying wartime service and that his income 
was excessive.

The veteran's representative submitted a statement that was 
received on October 17, 2001, that acknowledged the 
administrative denial of nonservice-connected disability 
pension benefits.  The representative said that the veteran 
did not realize that he had filed a claim for those benefits 
and did not disagree with the decision.  

The veteran submitted a statement that was received on 
October 25, 2001, wherein he stated that he did indeed 
disagree with the RO's decision.  He expressly addressed the 
finding of excessive income and discussed how his medical 
problems had caused him to miss work without pay.  He also 
addressed his left knee disability, which had not been rated 
by the RO at that time.  The veteran stated that he felt that 
he was entitled to the benefits without specifying the 
benefits he was referring to.

The Board notes that pursuant to 38 U.S.C.A. § 1521(a) (West 
2002), pension is a benefit payable by VA to a veteran of a 
period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Periods of war are defined by 
regulation at 38 C.F.R. § 3.2 (2003).  In regard to the 
Vietnam era, the period of war is defined as from August 5, 
1964, through May 7, 1995, unless the veteran had service in 
the Republic of Vietnam.  In that case, the dates extend from 
February 28, 1961, to May 7, 1995.  As noted above, the 
veteran's period of active duty was from October 1976 to 
October 1980.

In reviewing the veteran's correspondence, the Board finds 
that he has submitted a timely notice of disagreement with 
the denial of entitlement to a non-service-connected 
disability pension.  38 C.F.R. §§ 20.201, 20.302 (2003).  
There is no indication in the claims file that he has 
withdrawn the notice of disagreement.  He must therefore be 
issued a statement of the case (SOC) in response to this 
timely notice of disagreement.  See Manlincon v. West, 12 
Vet. App. 328 (1999).  An SOC should be issued on this issue 
unless the veteran's claim is resolved in some manner, such 
as by a decision review officer (DRO) review or a complete 
grant of benefit sought, or the claim is withdrawn.

In addition, the veteran was granted service connection for 
his left knee disability by way of a rating decision dated in 
July 2002.  The rating decision also assigned a total 
disability rating under 38 C.F.R. § 4.30 (2003) for a period 
of convalescence from July 27, 2001, to September 30, 2001.  
The veteran's representative submitted a statement in August 
2002 that said he was submitting a statement from the veteran 
in support of an appeal for an extended "100%" 
convalescence rating.  Included was an August 2002 statement 
from the veteran.  He said that the time period covered by 
his compensation did not include the two weeks in June 2001 
where he missed work prior to his surgery.  Construing the 
statements liberally in favor of the veteran, the Board finds 
that this statement constitutes a NOD with the effective 
dates of the temporary total rating assigned by the July 2002 
rating decision.  As such, a SOC on the issue is required 
unless the veteran's claim is resolved in some manner, such 
as by a DRO review or a complete grant of benefit sought, or 
the claim is withdrawn.  See Manlincon, supra.  

The remanding of the pension and effective date issues must 
not be read as an acceptance of jurisdiction over the same by 
the Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement with a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should return these issues to the Board only if the veteran 
perfects his appeal in accordance with the provisions of 38 
U.S.C.A. § 7105.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers, private and VA, who have 
treated him for either his service-
connected left knee disability since 
July 2001 or his claimed acquired 
psychiatric disorder since October 
1980.  The Board notes that the 
veteran has named several physicians 
that may have pertinent records.  
After securing the necessary 
releases, the RO should obtain those 
records that have not been 
previously secured.

2.  The veteran should be afforded a 
VA psychiatric examination to 
determine the diagnosis of any and 
all psychiatric disorders which may 
be present.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  The 
claims file must be made available 
to the examiner for review.  The 
examiner is requested to then 
provide an opinion as to whether it 
is at least as likely as not that 
any currently diagnosed psychiatric 
disorder is attributable to his 
period of service.  The examiner is 
specifically requested to discuss 
the SMR entries, the veteran's 
statements regarding his psychiatric 
status during and after service, the 
August 2002 statement from the 
veteran's ex-spouse, and the March 
1981 findings by Dr. Hansen showing 
evidence of a psychophysiological 
disorder approximately five months 
after the veteran's discharge.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.

3.  The RO should also schedule a VA 
orthopedic examination to determine 
the nature and extent of the 
veteran's left knee disability.  All 
necessary tests and studies, 
including range of motion studies 
must be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically), if possible.  It 
should be noted whether the veteran 
experiences any lateral instability, 
and if so whether it is slight, 
moderate, or severe.

4.  After the requested development 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If the reports are 
deficient in any manner, they should 
be returned to the examiner.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

6.  The RO should issue a statement 
of the case pertaining to the issues 
of entitlement to non-service-
connected disability benefits and 
effective dates for a total 
disability rating under 38 C.F.R. 
§ 4.30.  If, and only if, the 
veteran files a timely substantive 
appeal, the issues should be 
certified on appeal and returned to 
the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

